Whitfield, J.,
delivered the opinion of the court.
On the case made by the declaration, the appellant was not entitled to recover the special damages claimed, but he was entitled to the statutory penalty. As the demurrer was a general one to the whole declaration, and was not good as to the entire relief, it should have been overruled. It was error, of course, to dismiss the suit on the alleged want of jurisdiction. Jurisdiction as to the amount in controversy was to be determined by the whole amount in controversy, and not by what was left to contend over after the ruling of the court excluding special damages claimed. Cumming v. Daughety, 73 Miss., 405.

Reversed, demurrer overruled, and remanded with leave to plead over.